NO. 07-03-0283-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL D

                                  OCTOBER 6, 2003

                         ______________________________


            JACKIE D. DILL AND VERGIE ERLENE DILL, APPELLANTS

                                           V.

                  T.C. INVESTMENTS, II, L.L.C., SUCCESSOR
             TO THE SMALL BUSINESS ADMINISTRATION, APPELLEE


                       _________________________________

           FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 02-516,522; HONORABLE SAM MEDINA, JUDGE

                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellants Jackie D. Dill and Vergie Erlene Dill filed a notice of appeal challenging

the trial court’s summary judgment in favor of appellee T.C. Investments, II, L.L.C.,

Successor to the Small Business Administration. The clerk’s record has been filed.
Appellants’ brief was due to be filed on or before August 11, 2003, but has yet to be filed,

and no motion for extension of time was filed. By letter dated September 9, 2003, this

Court notified appellants’ counsel, J.A. “Trey” Didway, of the defect and also directed him

to reasonably explain the failure to file a brief together with a showing that appellee has

not been significantly injured by the delay on or before September 19, 2003. Counsel did

not respond and the brief remains outstanding.


       Accordingly, we dismiss the appeal for want of prosecution and failure to comply

with an order of this Court. See Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).


                                          Don H. Reavis
                                            Justice




                                             2